DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim (s) 1-8, 10-14, 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-9, 11-12, 15-19 of U.S. Patent No. 11477585 (US Application No. 17081777). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17863067
11477585
1. A speaker unit detachably mountable to a hearing aid device body configured to be positioned behind an ear of a wearer, the speaker unit comprising: a contacting unit comprising at least one contact element and configured to be detachably mountable to a hearing aid device connector of said hearing aid device; a speaker unit body configured to be positioned at least partly in an ear canal of the wearer and comprising an output transducer unit configured to provide an acoustic signal based on an electrical signal input to said output transducer unit via said at least one contact element; a connecting unit provided between said speaker unit body and said contacting unit and including at least one wire configured to electrically connect said speaker unit body and said contacting unit; and a tab, wherein the at least one contact element is arranged on at least one side of said tab.  

 2. The speaker unit according to claim 1, further comprising a first printed circuit board arranged in the speaker unit body, wherein the first printed circuit board is arranged so that a length-wise direction of the first printed circuit board is arranged in a direction parallel to the length-wise direction of the speaker unit body and so that the first printed circuit board is located in a portion of the speaker unit body proximate said connecting unit.
1. A speaker unit detachably mountable to a hearing aid device body configured to be positioned behind an ear of a wearer, the speaker unit comprising: a contacting unit comprising at least one contact element and configured to be detachably mountable to a hearing aid device connector of said hearing aid device; a speaker unit body configured to be positioned at least partly in an ear canal of the wearer and comprising an output transducer unit configured to provide an acoustic signal based on an electrical signal input to said output transducer unit via said at least one contact element; a connecting unit provided between said speaker unit body and said contacting unit and including at least one wire configured to electrically connect said speaker unit body and said contacting unit; and a first printed circuit board arranged in the speaker unit body, wherein the first printed circuit board is arranged so that a length-wise direction of the first printed circuit board is arranged in a direction parallel to the length-wise direction of the speaker unit body and so that the first printed circuit board is located in a portion of the speaker unit body proximate said connecting unit.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 17 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Feeley (EP 1537760B1).
 	Regarding claim 1, Feeley teaches a speaker unit (13) detachably mountable to a hearing aid device body (33, 37) configured to be positioned behind an ear of a wearer, the speaker unit  comprising: a contacting unit (31) comprising at least one contact element and configured to be detachably mountable to a hearing aid device connector of said hearing aid device; a speaker unit body (11) configured to be positioned at least partly in an ear canal of the wearer and comprising an output transducer unit (13) configured to provide an acoustic signal based on an electrical signal input to said output transducer unit via said at least one contact element; a connecting unit (14, fastener) provided between said speaker unit body and said contacting unit and including at least one wire (21, portion between fastener, 14, and speaker, 13) configured to electrically connect said speaker unit body and said contacting unit (31); and a tab (including 34), wherein the at least one contact element is arranged on at least one side of said tab.  

  	Regarding claim 7, Feeley teaches the speaker unit according to claim 1, further comprising: a memory unit configured to store data relating to said speaker unit (para. 0120; volume, change memory).  

 	Regarding claim 17, Feeley teaches a hearing aid device comprising: a hearing aid device body (33, 37) configured to be arranged behind an ear of a wearer and including an input transducer (130), a signal processor (61, 140) adapted to process a signal from the input transducer to compensate for the wearer's hearing loss, and a hearing aid device connector (14, fastener), and a speaker unit (13) detachably mountable to the hearing aid device body, the speaker unit comprising: a contacting unit (31) comprising at least one contact element and configured to be detachably mountable to said hearing aid device connector of said hearing aid device; a speaker unit body configured to be positioned at least partly in an ear canal of the wearer and comprising an output transducer unit (13) configured to provide an acoustic signal based on an electrical signal input to said output transducer unit via said at least one contact element; a connecting unit (21 between the connecting unit, 14, and speaker, 13) provided between said speaker unit body and said contacting unit and including at least one wire (21) configured to electrically connect said speaker unit body and said contacting unit; and a tab (34), wherein the at least one contact element is arranged on at least one side of said tab.  

Allowable Subject Matter
Claim(s) 9, 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022






/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653